

116 HRES 815 IH: Supporting Minor League Baseball, and for other purposes.
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 815IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Mrs. Trahan (for herself, Mr. McKinley, Mr. Rose of New York, Mr. Simpson, Mr. Barr, Mr. Brindisi, Mr. Courtney, Mr. Fleischmann, Mr. Guthrie, Mr. Kelly of Pennsylvania, Mr. Moolenaar, Mr. Pocan, Mr. David P. Roe of Tennessee, Mr. Ryan, Mr. Schrader, Mr. Trone, Mr. DeFazio, Mrs. Axne, Mr. Welch, Mr. Larsen of Washington, Mr. Keller, Mr. Horsford, Ms. Kaptur, Ms. Matsui, Mr. Riggleman, Mr. Brown of Maryland, Mr. Fitzpatrick, Mr. Kennedy, Mr. Bishop of Utah, Mr. Cisneros, Mr. Griffith, Ms. McCollum, Ms. Underwood, Mr. Cunningham, Mr. Higgins of New York, Ms. Wasserman Schultz, Mr. Serrano, Mr. Loebsack, Ms. Fudge, Mr. Tipton, Mr. Katko, Ms. Haaland, Mr. Lamborn, Mr. Morelle, Mr. Comer, Mr. Raskin, Mr. Thompson of Pennsylvania, Mr. Turner, Mr. Budd, Ms. Finkenauer, Mr. Price of North Carolina, Ms. Blunt Rochester, Mr. Banks, Mr. Lynch, Ms. Escobar, Mr. Joyce of Ohio, Mr. Cline, Mr. Newhouse, Mr. Burchett, Ms. Bonamici, Mr. Rogers of Kentucky, Ms. Slotkin, Mrs. Miller, Mr. Gianforte, Mr. Moulton, Mr. Keating, Mr. Wittman, Mrs. Bustos, and Mr. Johnson of Ohio) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting Minor League Baseball, and for other purposes.
	
 Whereas 40 million plus fans have attended Minor League Baseball games each season for 15 consecutive years;
 Whereas Minor League Baseball provides wholesome affordable entertainment in 160 communities throughout the country;
 Whereas, in 2018, Minor League Baseball clubs donated over $45 million in cash and in-kind gifts to their local communities and completed over 15,000 volunteer hours;
 Whereas the economic stimulus and development provided by Minor League Baseball clubs extends beyond the cities and towns where it is played, to wide and diverse geographic areas comprising 80 percent of the population in the Nation;
 Whereas Minor League Baseball is committed to promoting diversity and inclusion through its Copa de la Diversión, MiLB Pride, FIELD Program, and Women in Baseball Leadership initiatives;
 Whereas Minor League Baseball is the first touchpoint of the national pastime for millions of youth and the only touchpoint for those located in communities far from Major League cities;
 Whereas Congress has enacted numerous statutory exemptions and immunities to preserve and sustain a system for Minor League Baseball and its relationship with Major League Baseball;
 Whereas abandonment of 42 Minor League Baseball clubs by Major League Baseball would devastate communities, bond purchasers, and other stakeholders that rely on the economic stimulus these clubs provide;
 Whereas Minor League Baseball clubs enrich the lives of millions of Americans each year through special economic, social, cultural, and charitable contributions; and
 Whereas preservation of Minor League Baseball in 160 communities is in the public interest, as it will continue to provide affordable, family friendly entertainment to those communities: Now, therefore, be it
	
 That the House of Representatives— (1)supports the preservation of Minor League Baseball in 160 American communities;
 (2)recognizes the unique social, economic, and historic contributions that Minor League Baseball has made to American life and culture; and
 (3)encourages continuation of the 117-year foundation of the Minor Leagues in 160 communities through continued affiliations with Major League Baseball.
			